             Case 2:19-cv-00301-RSL Document 133 Filed 07/17/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      UNIVERSAL LIFE CHURCH
      MONASTERY STOREHOUSE,                                    NO. C19-0301RSL
 9                         Plaintiff,
10
                                                               ORDER DENYING PLAINTIFF’S
                    v.                                         MOTION TO STRIKE AS MOOT
11    MAURICE KING, et al.,
12                         Defendants.
13

14

15          This matter comes before the Court on plaintiff’s motion to strike two documents AMM
16
     filed during discovery motion practice, namely (a) AMM’s request for leave to respond to
17
     plaintiff’s motion to strike portions of a declaration and (b) an objection AMM raised to the
18
     timeliness of plaintiff’s sur-reply. Dkt. # 101. The motion is DENIED as moot.
19

20          The Court denied plaintiff’s motion to strike paragraph 6 of the King Declaration without

21   need for further briefing on the issue. See Dkt. # 128 at 3 n.2. Thus, neither AMM’s request for
22   leave to respond nor plaintiff’s motion to strike that request address issues currently before the
23
     Court. With regards to AMM’s objections to plaintiff’s sur-reply, those objections were
24
     implicitly overruled when the sur-reply was considered. See Dkt. # 127 at 2 n 2. A separate
25
     motion seeking the same relief is redundant. In addition, there is no basis for striking an
26

27
     ORDER DENYING PLAINTIFF’S
28   MOTION TO STRIKE AS MOOT - 1
             Case 2:19-cv-00301-RSL Document 133 Filed 07/17/20 Page 2 of 2



 1   objection merely because the opposing party thinks it lacks merit.
 2

 3
           Dated this 17th day of July, 2020.
 4

 5
                                                A
                                                Robert S. Lasnik
                                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING PLAINTIFF’S
28   MOTION TO STRIKE AS MOOT - 2
